DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, Species c, and Species pp in the reply filed on 2/2/2022 is acknowledged.
Applicant's election with traverse of Species 5 and Species VI in the reply filed on 9/26/22 is acknowledged.  The traversal is on the ground(s) that a search of all species would not present an undue burden.  This is not found persuasive because this is a method claim that requires implanting an electrode or stimulating a target at entirely different sites, as claimed. These are patentably distinct and totally separate sites, as shown in figure 9A of the applicant’s drawings. Perhaps if the elected claims were drawn to an apparatus that was merely *capable of* being implanted at the various sites, then the search may be the same for every site, as where a device is implanted does not necessarily affect the structure. But in this case, if the Examiner searched specifically for the inferior sagittal sinus, for example, the Examiner would not necessarily find art for the central sulcal vein, for example, and vice versa. Each distinct site would require a distinct search that would not necessarily overlap. This is the definition of a search burden (see MPEP 808.02(C) and 808.01(a)). 
The applicant is invited to admit on the record that all of the disclosed species within a group are obvious variants of each other.
Additionally, the Examiner reminds the applicant that the presence of Markush claims means that the unelected species will automatically be searched, if necessary (see MPEP 803.02).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-5 and 11-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/26/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/15/2022 and 6/17/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 15, 21-23, 25-28 and 31-38 of co-pending Application No. 17/398,854 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims broadly recite implanting the second array anywhere in the body, which would at least obviously include the inferior sagittal sinus
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
The applicant is reminded that the continuity data found in the first paragraph should be updated accordingly as co-pending applications issue as patents or go abandoned.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrams et al. (US 2006/0058854).
As an initial matter, the Examiner recognizes the recitation of “A method of treating epilepsy” in the preamble of claim 1. It is noted that the language is solely recited in the preamble. When reading the preamble in the context of the entire claim, the recitation “of treating epilepsy” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. As long as the prior art teaches all of the actively recited method steps, then the claim is met.
That said, regarding claims 1, 2 and 9, Abrams discloses a method of treating epilepsy (par. 0006, 0013, 0023). Abrams discloses implanting a first endovascular stent within a subject to detect an electrophysiological signal (see abstract and par. 0016, 0018-0019). The detected signals are analyzed using an implanted neuromodulation unit (par. 0014). A second endovascular stent is implanted in the inferior sagittal sinus of the patient to stimulate a motor cortex of the patient in response to the detected signal (par. 0014, 0016, 0023, 0027-0028). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams alone OR in view of Bradley.
Abrams, as described above, discloses the applicant’s basic invention, including an implantable neuromodulation unit 16 and an extracorporeal device for communicating and powering the implanted device (see par. 0021), but is silent as to the unit being implanted within the forearm, and that the extracorporeal device is part of an armband. Abrams does explicitly disclose several disparate, seemingly unrelated locations as mere examples of suitable implant locations, including the chest, behind the ear, the abdomen and the groin (par. 0015 and 0021). These non-limiting, unrelated implant locations would indicate that any location in the body, including the forearm, would be a suitable implant location. Furthermore, if the forearm is the suitable location for the neuromodulation unit, and if the unit was in the forearm, having the extracorporeal unit in an armband would make logical sense in order to allow the RF signals to align as described in par. 0021 of Abrams. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s basic invention to modify Abrams to implant the neuromodulation unit in the forearm as this would be a suitable location as desired by Abrams and that if the unit was in the forearm, having the extracorporeal unit in an armband would make logical sense in order to allow the RF signals to align as described in the above paragraph. Abrams discloses that the lead lengths can be varied to accommodate implantation in any region of the body (par. 0015).
Alternatively, claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Bradley et al. (US 2015/0012071, hereinafter Bradley).
Abrams, as described above, discloses implanting the device in disparate, seemingly unrelated locations of the body but does not explicitly disclose the forearm. Bradley discloses an implantable neural stimulator, and thus is analogous art with Abrams. Bradley discloses that the neuromodulation unit 150/160 can be implanted in a forearm of a patient, as seen in figure 3B and par. 0038). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that the forearm would be a suitable location for the implant as desired by Abrams based on Bradley’s disclosure that implanting neuromodulation units in the forearm is well known in the art and that if the unit was in the forearm, having the extracorporeal unit in an armband would make logical sense in order to allow the RF signals to align as described in the above paragraph.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Osorio (US 2014/0277256).
Abrams, as described above, discloses the applicant’s basic invention including stimulating with a voltage that varies from 0 to 20 volts, a frequency between 2 and 2500 Hz and a pulse width from 20 to 1500 microseconds. However, Abrams is silent as to utilizing a current amplitude from 0-10 mA in 0.1 mA steps and utilizing 0.25 V steps when varying the voltage. Attention is directed to Osorio, which also discloses a method of treating epilepsy, and thus is analogous art with Opie. Osorio discloses that the current amplitude of the electrical impulse delivered can have a current magnitude that is increased from 0 mA up to 2.0 mA in a 0.25 mA steps (par. 0026). While Osorio is silent as to using 0.1 mA steps, in reviewing the applicant’s specification, no criticality whatsoever has been attributed to this specific step value. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to use current values steps as taught by Osorio to deliver current values between 0mA and 10mA in order to determine and reach the minimum therapeutically-effective, safe and tolerable dosage level for each patient. Furthermore, the use of 0.1 mA steps as opposed to 0.25 mA steps would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date since the applicant provides no criticality for that specific step value and it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to vary the voltage as described by Abrams by using 0.25 V steps since Osorio teaches stepping stimulation values as an advantageous way to determine and reach the minimum therapeutically-effective, safe and tolerable dosage level for each patient.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0303595 and US 2019/0038438.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792